Title: From John Adams Smith to Robert Stewart, 15 November 1817
From: Smith, John Adams
To: Stewart, Robert


				
					To The Right Honourable Lord Viscount Castlereagh, His Majesty’s Principal Secretary of State, for the Department of Foreign Affairs.
					Craven Street 15th. November 1817.
				
            
            
            The Undersigned, Chargé D’Affaires of the United States of America, presents his most Respectful Compliments to Lord Castlereagh, and begs leave to state to His Lordship, that he is deeply impressed, with the severe Affliction occasioned to His Royal Highness The Prince Regent, to His Serene Highness The Prince of Saxe Cobourg, to Her Majesty The Queen, and to The Royal Family of England; as well as to The British Nation, by the late sudden, and distressing decease of Her Royal Highness The Princess Charlotte Augusta, and being desirous of manifesting  on the part of His Government, a sincere participation in the universal Affliction, which has been produced by the Death of Her Late Royal Highness; would beg leave to request of His Lordship, to receive the Instructions of His Royal Highness The Prince Regent, upon the desire of the Undersigned, if not incompatible with the arrangements upon the present most painful and distressing occasion; that a place may be assigned in the Funeral Procession for the Undersigned as the Representative of The American Government, that he may testify his High Respect for the distinguishing Virtues of Her Late Royal Highness, as also a sincere participation in the affliction which has by the late distressing event been produced throughout The British Empire.Mr Smith begs Lord Castlereagh to accept the assurance of his High Consideration.
				
					J. Adams Smith
				
				
			